Order issued August 16, 2016




                                         In The
                                  Court of Appeals
                                        For The
                              First District of Texas

                                 NO. 01-14-00849-CR

                          ALICIA CORREA, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

              On Appeal from County Criminal Court at Law No 4
                            Harris County, Texas
                       Trial Court Cause No. 1922160

                                        ORDER

This Court’s opinion and judgment was rendered on May 3, 2016, and the mandate in this
case issued on July 15, 2016. Correa now moves to recall the mandate, expressing a
desire to seek discretionary review before the Court of Criminal Appeals.

Correa’s petition for discretionary review was due 30 days after our judgment was
rendered. See TEX. R. APP. P. 68.2(a). Correa’s counsel represents that he did not
receive notice when our opinion issued on May 3, 2016. Thus, though the deadline for
doing so has passed, Correa seeks leave to proceed to the Court of Criminal Appeals.

Irrespective of whether the mandate has issued, we have no authority to grant an
appellant additional time to file a petition for discretionary review. Authority to enlarge
the time for filing a petition for discretionary review rests with the Court of Criminal
Appeals. TEX. R. APP. P. 68.2(c); TEX. CODE CRIM. PROC. art. 44.45(d); see also
Rodriguez v. State, 28 S.W.3d 25, 27 (Tex. App.—Houston [1st Dist.] 2000, order).
Accordingly, Correa’s motion to recall the mandate is DENIED.

It is so ORDERED.



                                                 /s/ Rebeca Huddle

                                                 Acting Individually


Do not publish. Tex. R. App. P. 47.